DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102a as being anticipated by Bruno et al. (U.S. Patent Application Publication 20150190102).
U.S. Patent Application Publication 20150190102

    PNG
    media_image1.png
    328
    329
    media_image1.png
    Greyscale


A method of patient specific, real time automatic adjustment of a technical exposure factor selected from the group consisting of X-ray tube power (kV), X-ray tube current (mA), exposure duration (sec), and film speed to acquire a radiographic image, the method comprising the following steps: (a) performing a scout acquisition of an image of a specific anatomical area of a patient using pre-defined parameters; (b) extracting a region of interest (ROI) from the scout acquisition; (c) developing a grey level histogram of image pixels from the ROI; (d) segmenting the grey level histogram into a plurality of sectors; (e) assigning a coefficient to each sector; (f) assigning a weight to each coefficient; (g) computing an exposure parameter according to the weight assigned to each sector; and (h) performing an exposure of a real acquisition using the exposure parameters.


As per claims 1-13 and 15-17, Bruno et al. disclose a method comprising the step(s) of: 
identifying a patient's maxillofacial first region of interest (ROI1) - note skeletal structure of face in Fig. shown above. For purposes of examination, the illustrated skeletal structure represents a first region of interest (ROI1).
determining a height of a horizontal plane of said patient's maxillofacial first region of interest (ROI1) when the patient is in an occlusion position or bites a patient positioning accessory, 
acquiring through a slit-shaped collimator window 
(see for example, Fig. 1, not shown above; see also para. [0068] – [note]: “… a mechanical system 5 rotating and translating said support around the patient, in order to acquire radiographic images from different positions …”) 
a first set of data relative to said patient's maxillofacial first region of interest (ROI1) including the horizontal plane using x-ray CBCT imaging, 
wherein the acquired first set of data comprises a first set of X-ray images obtained at different angular positions relative to the patient’s maxillofacial first region of interest (ROI1) (see for “note” above), 
reconstructing an axial CBCT slice comprising the horizontal plane based on the first set of data relative to the patient's maxillofacial first region of interest (ROI1),
displaying the reconstructed axial CBCT slice of the patient's maxillofacial first region of interest (ROI1) from the acquired first set of data, 
defining at least partially a second region of interest (ROI2) (highlighted square) based on the displayed reconstructed axial CBCT slice of the patient's maxillofacial first region of interest (ROI1) and intersecting the reconstructed axial CBCT slice of the patient’s maxillofacial first region of interest (ROI1); and 
obtaining operating parameters for an x-ray CBCT imaging apparatus based on at least the defined second region of interest (ROI2) in view of acquiring a second set of data including the defined second region of interest (ROI2) (see for example, Fig. and text shown above; see also Abstract, not shown above).
U.S. Patent Application Publication 20150190102

    PNG
    media_image2.png
    691
    396
    media_image2.png
    Greyscale


[0068] FIG. 1 shows a typical panoramic radiographic apparatus 1, comprising an X-ray source 2 projecting a collimated X-ray bundle across a patient (not shown), a bi-dimensional X-ray detector 3 positioned to measure the intensity of radiation after it has crossed the patient, a C-arm 4 on which said X-ray source 2 and detector 3 are fixed at opposed ends, a mechanical system 5 rotating and translating said support around the patient, in order to acquire radiographic images from different positions; and an electronic system (not shown) to control and synchronize the working of the various apparatus components. Panoramic apparatus 1 comprises moreover a device 6 for positioning the patient, in FIG. 1 consisting of a bite and supports for positioning the patient's skull. The position of C-arm 4 can be adjusted according to patient height due to vertically mobile post 7.


As per claim 14, Bruno et al. disclose a system comprising:
an x-ray source (2) and at least one x-ray sensor (3) that are configured to move around a patient's maxillofacial first region of interest (ROI1) while irradiating the latter with a slit-shaped x-ray beam so as to acquire a first set of data relative to said patient's maxillofacial first region of interest (ROI1) when the patient is in an occlusion position or bites a patient positioning accessory, said patient's maxillofacial first region of interest (ROI1) including an horizontal plane, wherein the acquired first set of data comprises a first set of X-ray images obtained at different angular positions relative to the patient’s maxillofacial first region of interest (ROI1) and
a microprocessor (not shown above) configured to: reconstruct an axial CBCT slice comprising the horizontal plane based on the first set of data relative to the patient's maxillofacial first region of interest (ROI1), display (not shown above) the reconstructed axial CBCT slice of the patient's maxillofacial first region of interest (ROI1) from the acquired first set of data with a view to defining at least partially a second region of interest (ROI2) that is based on the displayed reconstructed axial CBCT slice and intersects the latter, obtain operating parameters for an x-ray CBCT imaging apparatus based on at least the defined second region of interest (ROI2) in view of acquiring a second set of data including the defined second region of interest (ROI2) (see also Figs. and selected texts, shown above).
As per claim 18, Bruno et al. disclose a system wherein the obtained operating parameters for the x-ray CBCT imaging apparatus based on the defined second region of interest (ROI2) comprise an adjusted trajectory for both the x-ray source and the x-ray sensor based on the defined second region of interest R0I2 (see for example, Figs 7A-7D (para. [0063; 0127])).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-14 and 16-19 of copending Application No. 17/592825 in view of Bruno et al. (U.S. Patent Application Publication 20150190102).
(see Analysis chart provided below)
co-pending Application No. 17/592825
Illustrative example, claim 1
A method for obtaining operating parameters for x-ray imaging a patient's maxillofacial region, the method comprising the steps of:

 identifying a patient's maxillofacial first region of interest (ROI1), 

determining a height of a horizontal plane of said patient's maxillofacial first region of interest (ROI1) when the patient is in an occlusion position or bites a patient positioning accessory, said horizontal plane passing through the teeth and the bones of the jaw,


 acquiring through a slit-shaped collimator window a first set of data relative to said patient's maxillofacial first region of interest (ROI1) including the horizontal plane using x-ray CBCT imaging and a first x-ray dose, said first set of data comprising a first set of X-ray images including the horizontal plan obtained at different angular positions relative to the patient’s maxillofacial first region of interest (ROI1) and suitable for generating a CBCT slice, 

reconstructing the CBCT slice comprising the horizontal plane based on the first set of data relative to the patient's maxillofacial first region of interest (ROI1),











obtaining operating parameters for an x-ray imaging apparatus based on the reconstructed CBCT slice in view of acquiring a second set of data of a patient's maxillofacial second region of interest (ROI2) using a second x-ray dose, the first x-ray dose being lower than the second x-ray dose.
Instant Application 17/592756
Illustrative example, claim 1
A method for obtaining operating parameters for an x-ray CBCT imaging apparatus in view of acquiring a set of data of a patient's maxillofacial region, the method comprising the steps of: 

identifying a patient's maxillofacial first region of interest (ROI1), 

determining a height of a horizontal plane of said patient's maxillofacial first region of interest (ROI1) when the patient is in an occlusion position or bites a patient positioning accessory, 


acquiring through a slit-shaped collimator window a first set of data relative to said patient's maxillofacial first region of interest (ROI1) including the horizontal plane using x-ray CBCT imaging, wherein the acquired first set of data comprises a first set of X-ray images obtained at different angular positions relative to the patient’s maxillofacial first region of interest (ROI1); and


reconstructing an axial CBCT slice comprising the horizontal plane based on the first set of data relative to the patient's maxillofacial first region of interest (ROI1), 

displaying the reconstructed axial CBCT slice of the patient's maxillofacial first region of interest (ROI1) from the acquired first set of data,
defining at least partially a second region of interest (ROI2) based on the displayed reconstructed axial CBCT slice of the patient's maxillofacial first region of interest (ROI1) and intersecting the reconstructed axial CBCT slice of the patient’s maxillofacial first region of interest (ROI1); and, 

obtaining operating parameters for an x-ray CBCT imaging apparatus based on at least the defined second region of interest (ROI2) in view of acquiring a second set of data including the defined second region of interest (ROI2).


Co-pending application 17/592825 does not explicitly claim a step of displaying a first region of interest and/or defining second region of interest based on a display of a first region of interest (points 43-44 above).
Bruno et al. teach an acquisition of a “second” region of interest (highlighted by the square) based on a first region (full view) of a patient's maxillofacial first region of interest (see for example, Fig. shown above; see also para. [0111]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of copending Application No. 17/592825, such that it incorporated the step(s) of: displaying a first region of interest and/or defining second region of interest based on a display of a first region of interest. One would have been motivated to make such a modification for the purpose of identifying tissues within a region of interest (via display of a first image) and calculating exposures for subsequent exposure(s) of a selected second region as suggested by Bruno et al. (see for example, Abstract; para. [0111]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/592825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application No. 17/592825 similarly claims a system (see Analysis chart provided below):


co-pending Application No. 17/592825 
Illustrative example, claim 15
A system for obtaining operating parameters for x-ray imaging a patient's maxillofacial region, comprising: 
an x-ray source and at least one x-ray sensor that are configured to move around a patient's maxillofacial first region of interest while irradiating the latter with a slit-shaped x-ray beam formed from a first x-ray dose so as to acquire a first set of data-relative to said patient's maxillofacial first region of interest
 when the patient is in an occlusion position or bites a patient positioning accessory, 

said patient's maxillofacial first region of interest including a horizontal plane that passes through the teeth and the bones of the jaw, said first set of data comprising a first set of X-ray images including the horizontal plane obtained at different angular positions relative to the patient’s maxillofacial region of interest (ROI1) and suitable for generating a CBCT slice, and 
a microprocessor configured to: reconstruct the CBCT slice comprising the horizontal plane based on the first set of data relative to the patient's maxillofacial first region of interest, 








obtain operating parameters for an x-ray imaging apparatus based on the reconstructed CBCT slice in view of acquiring a second set of data of a patient's maxillofacial second region using a second x-ray dose, the first x-ray dose being lower than the second x-ray dose.
Instant Application 17/592756
Illustrative example, claim 14
A system for obtaining operating parameters for x-ray CBCT imaging a patient's maxillofacial region, comprising: 
an x-ray source and at least one x-ray sensor that are configured to move around a patient's maxillofacial first region of interest (ROI1) while irradiating the latter with a slit-shaped x-ray beam so as to acquire a first set of data relative to said patient's maxillofacial first region of interest (ROI1) 
when the patient is in an occlusion position or bites a patient positioning accessory, 

said patient's maxillofacial first region of interest (ROI1) including a horizontal plane, wherein the acquired first set of data comprises a first set of X-ray images including the horizontal plane obtained at different angular positions relative to the patient’s maxillofacial first region of interest (ROI1) and

a microprocessor configured to: reconstruct an axial CBCT slice comprising the horizontal plane based on the first set of data relative to the patient's maxillofacial first region of interest (ROI1), 
display the reconstructed axial CBCT slice of the patient's maxillofacial first region of interest (ROI1) from the acquired first set of data with a view to defining at least partially a second region of interest (ROI2) that is based on the displayed reconstructed axial CBCT slice and intersects the latter, and

obtain operating parameters for an x-ray CBCT imaging apparatus based on at least the defined second region of interest (ROI2) in view of acquiring a second set of data including the defined second region of interest (ROI2).


Co-pending application 17/592825 does not explicitly claim a system comprising a microprocessor configured to display a first region of interest and/or define a second region of interest based on a display of a first region of interest.
Bruno et al. teach an acquisition of a “second” region of interest (highlighted by the square) based on a first region (full view) of a patient's maxillofacial first region of interest (see for example, Fig. shown above; see also para. [0111]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of copending Application No. 17/592825, such that it incorporated a microprocessor configured to: display a first region of interest and/or define a second region of interest based on a display of a first region of interest. One would have been motivated to make such a modification for the purpose of visualizing tissues within a region of interest (via display of a first image) and based on the displayed region, calculate exposures for subsequent exposure(s) of a selected second region as suggested by Bruno et al. (see for example, Abstract; para. [0111]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884